DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claim(s) 1-16 and 18-56 is/are pending.  Claim(s) 1-15, 18-32, 34, 38-39, 42, and 47-56 is/are withdrawn.  Claim(s) 17 is/are canceled.

Response to Arguments
Applicant’s arguments with respect to claims 16, 33, 35-37, 40-41, and 43-46 have been considered but are moot in view of the new grounds of rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.
Applicant argues the prior art, particularly Schwarz, fails to teach the amended language.  These arguments are moot as new prior art is cited herein to teach the amended claim language.   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 16, 33, 35, 37, 40-41, and 43-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell (US 2007/0078513 A1) in view of Burgermeister (US 2007/0154554 A1) and further in view of Davis (US 2007/0250159 A1).

Regarding Claim 16, Campbell teaches a laminate coronary stent (e.g. [0002], [0045]), comprising
a.) a stent framework (e.g. [0045], the stent inherently has some type of framework) having an outer surface (there is inherently such a surface, here, the radially outer surface); 
b.) a plurality of layers deposited on said outer surface of said stent framework to form said coronary stent (e.g. abstract, [0036]); 
wherein the initial one of said plurality of layers comprises a bioabsorbable polymer layer (e.g. [0024], PLGA layer) and at least one of said layers comprises a layer of one or more limus drug (e.g. [0044], rapamycin in any of layers #2-4); 
whereby said bioabsorbable polymer layer is free of one or more limus drug particles (e.g. [0036], states "providing blank layers in between gradient layers provided with pharmaceutical compounds"; this language indicates an embodiment where layers #s 2/4 are drug containing and layers #1/3 are blank, or drug free as claimed) and separates said layer of one or more limus drug particles from said outer surface of said stent framework (e.g. Figure 2, layer #1 separates layers #s 2-4 from the surface of the stent).
 
Campbell discloses the invention substantially as claimed but fails to teach at least part of the limus drug particles is in crystalline form and the limus drug is in particles.
Burgermeister teaches the use of at least partially crystalline rapamycin in a drug eluting stent (e.g. [0010], [0025], [0026)).
Burgermeister and Campbell are concerned with the same field of endeavor, namely drug eluting stents using rapamycin.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Campbell such that the rapamycin is at least 50% crystalline as taught by Burgermeister in order to stabilize the drug molecule (e.g. Burgermeister, [0024)).
The combination of Campbell and Burgermeister teaches the limus drug is in crystalline form and therefore is in particle form as crystals are particles.  

Campbell and Burgermeister discloses the invention substantially as claimed but fails to teach wherein at least part of the limus drug particles is uncovered by the polymer on an exterior surface of said plurality of layers and at least part of the limbus drug particles is covered by the polymer on the exterior surface of the plurality of layers prior to implantation of said laminate coronary stent and the part of the limus drug particles uncovered by the polymer is positioned to contact a medium surrounding the plurality of layers. 
Davis teaches a stent having an abluminal layer with a limus drug (e.g. [0007], stent, Figures 3, 4B, 5B-D, 6-7; [0031], drug #42; [0056], rapamycin (limus drug)) that is both uncovered and covered by the polymer on an exterior surface of the stent (uncovered at portion protruding from the surface of polymer (#44) and the covered portion of the drug being that within the polymer) and positioned to contact a medium surrounding the stent and its layers (e.g. Figures 3, 4B, 5B-D, 6-7, the portion of #42 protruding from the surface contacts the medium surrounding the stent).
Davis and the combination of Campbell and Burgermeister are concerned with the same field of endeavor as the claimed invention, namely stents having layers of material, at least some of which contain drugs. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Campbell and Burgermeister such that at least part of the limus drug particles is uncovered by the polymer on an exterior surface of said plurality of layers and at least part of the limbus drug particles is covered by the polymer on the exterior surface of the plurality of layers prior to implantation of said laminate coronary stent and the part of the limus drug particles uncovered by the polymer is positioned to contact a medium surrounding the plurality of layers as taught by Davis as it is combining prior art elements according to known methods (per Davis as noted supra) to yield predictable results (MPEP 2143).  

Regarding Claim 33, the combination of Campbell, Burgermeister, and Davis teaches a coated coronary stent (discussed supra claim 16), comprising:
a stent framework including an outer surface (discussed supra claim 16); and
a rapamycin-polymer coating deposited on said outer surface of said stent framework (discussed supra claim 16), said rapamycin-polymer coating comprising rapamycin and a polymer (discussed supra claim 16) 
wherein said polymer comprises a first layer in contact with the outer surface of said stent framework (discussed supra claim 16), whereby said polymer layer separates said rapamycin layer from said outer surface of said stent framework (discussed supra claim 16), 
wherein at least part of the rapamycin is in crystalline form (discussed supra claim 16), 
wherein at least part of the rapamycin is uncovered by the polymer on an exterior surface of said rapamycin-polymer coating and at least part of the rapamycin is covered by the polymer on the exterior surface of said rapamycin-polymer coating prior to implantation of said stent and elution of said rapamycin (discussed supra claim 16), the part of the rapamycin uncovered by the polymer is positioned to contact a medium surrounding the coating (discussed supra claim 16), and 
the polymer in the rapamycin-polymer coating comprises one or more resorbable polymers (discussed supra claim 16). 

Regarding Claim 35, the polymer is PLGA (discussed supra claim 16).
Regarding Claim 37, the rapamycin is at least 50% crystalline (discussed supra claim 16).
Regarding Claims 40-41, the compositions of the prior art and the Applicant’s claims are the same and therefore the elution rates are the same (MPEP 2112.01, II).

Regarding Claim 43, the combination of Campbell, Burgermeister, and Davis teaches a coated coronary stent (discussed supra claim 16), comprising:
a stent framework including an outer surface (discussed supra claim 16); and 
a rapamycin-polymer coating deposited on said outer surface of said stent framework (discussed supra claim 16), 
said rapamycin-polymer coating comprising rapamycin and a polymer (discussed supra claim 16) 
wherein said polymer comprises a first layer in contact with said outer surface of said stent framework (discussed supra claim 16), whereby said polymer layer separates said rapamycin from said outer surface of said stent framework (discussed supra claim 16), 
wherein at least part of the rapamycin is in crystalline form (discussed supra claim 16),
wherein at least part of the rapamycin is uncovered by the polymer on an exterior surface of said rapamycin-polymer coating and at least part of the rapamycin is covered by the polymer on the exterior surface of said rapamycin-polymer coating prior to implantation of said stent and elution of said rapamycin (discussed supra claim 16), the part of the rapamycin uncovered by the polymer is positioned to contact a medium surrounding the coating (discussed supra claim 16), and 
wherein the polymer is bioabsorbable (discussed supra claim 16).

Regarding Claim 44, the combination of Campbell, Burgermeister, and Davis teaches a coated coronary stent (discussed supra claim 16), comprising:
a stent framework including an outer surface (discussed supra claim 16);
a macrolide immunosuppressive (limus) drug-polymer coating deposited on said outer surface of said stent framework (discussed supra claim 16), 
wherein said polymer comprises a first layer in contact with the outer surface of said stent framework (discussed supra claim 16), whereby said polymer layer separates said macrolide immunosuppressive (limus) drug from said outer surface of said stent framework (discussed supra claim 16), 
wherein at least part of the macrolide immunosuppressive (limus) drug is in crystalline form (discussed supra claim 16),
wherein at least part of the macrolide immunosuppressive (limus) drug is uncovered by the polymer on an exterior surface of said macrolide immunosuppressive (limus) drug-polymer coating and at least part of the macrolide immunosuppressive (limus) drug is covered by the polymer on the exterior surface of said macrolide immunosuppressive (limus) drug-polymer coating prior to implantation of said stent and elution of said drug (discussed supra claim 16), the part of the macrolide immunosuppressive (limus) drug uncovered by the polymer is positioned to contact a medium surrounding the coating (discussed supra claim 16), and 
wherein the polymer is bioabsorbable (discussed supra claim 16).

Regarding Claim 45, the drug is rapamycin (discussed supra claim 16).
Regarding Claim 46, the drug is at least 50% crystalline (discussed supra claim 16).
Claim(s) 36 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Campbell (US 2007/0078513 A1) in view of Burgermeister (US 2007/0154554 A1) and further in view of Davis (US 2007/0250159 A1) as discussed supra and further in view of Horres, et al (Horres) (US 2005/0176678 A1).

Regarding Claim 36, the combination of Campbell, Burgermeister, Davis  discloses the invention substantially as claimed but fails to teach the PLGA is 50/50 PLGA.
Horres teaches a drug eluting stent using 50/50 PLGA (e.g. [0253]).
Horres and the combination of Campbell, Burgermeister, Davis are concerned with the same field of endeavor, namely drug eluting stents.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Campbell, Burgermeister, Davis such that the PLGA is 50/50 PLGA as taught by Horres in order to provide a material that results in a vessel wall reaction towards the coated stent that is substantially smooth (e.g. Horres, [0253]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        8/8/2022